United States Court of Appeals
                     For the First Circuit


No. 14-2092

                        ELIZABETH TYREE,

                      Plaintiff, Appellant,

                               v.

                          ANTHONY FOXX,
          SECRETARY, U.S. DEPARTMENT OF TRANSPORTATION,

                      Defendant, Appellee.



                          ERRATA SHEET


     The opinion of this Court, issued on August 22, 2016, is
amended as follows:

     On page 15, line 2, "suppo1t" is replaced with "support".